            Case 2:20-cv-00259-SAB Document 69 Filed 09/02/20 Page 1 of 2



 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                     WESTERN DISTRICT OF WASHINGTON
 7
 8 MARIA AGUILAR,
 9              Plaintiff,                       NO. 2:20-CV-00259-SAB
10              v.
11 AMERICAN MEDICAL SYSTEMS,                     ORDER SETTING HEARING
12 INC.,                                         ON DEFENDANT’S MOTION
13              Defendant.                       FOR SUMMARY JUDGMENT
14
15         Pending before the Court is Defendant’s Motion for Summary Judgment,
16 ECF No. 24. It does not appear the motion has been noted for hearing. It is the
17 Court’s intention to rule on the pending Motion for Summary Judgment before
18 ruling on pending Motions to Exclude.
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //
        ORDER SETTING HEARING ON DEFENDANT’S MOTION FOR
        SUMMARY JUDGMENT ~ 1
           Case 2:20-cv-00259-SAB Document 69 Filed 09/02/20 Page 2 of 2



 1       Accordingly, IT IS ORDERED:
 2       1. A hearing on Defendant’s Motion for Summary Judgment, ECF No. 24,
 3 is set for November 2, 2020, at 10:00 a.m. in Seattle, Washington.
 4       IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 5 this Order and to provide copies to counsel.
 6       DATED this 2nd day of September 2020.
 7
 8
 9
10                         ____________________________
11                             STANLEY A. BASTIAN
                              United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER SETTING HEARING ON DEFENDANT’S MOTION FOR
     SUMMARY JUDGMENT ~ 2
